Exhibit 10.1 

 

CONFIDENTIAL

 

CONVERTIBLE pREFERRED sTOCK PURCHASE AGREEMENT

 

THIS CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”), dated on
and as of the latest date set forth on the signature page hereto, by and between
BIO-key International, Inc., a Delaware corporation (the “Company”), and the
purchasers identified on the signature page hereof (each, a “Purchaser”, and
collectively, “Purchasers”).

 

R E C I T A L S:

 

WHEREAS, Purchasers desire to purchase and the Company desires to sell
securities on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises hereof and the agreements set
forth herein below, the parties hereto hereby agree as follows:

 

1.           The Offering.

 

(a)        Private Offering. The securities offered by this Agreement are being
offered in a private offering (the “Offering”) of $10,000,000 consisting of
100,000 shares (the “Shares”) of the Company’s Series A-1 Convertible Preferred
Stock, $0.0001 par value per share (the “Preferred Stock”), the preferences,
rights and limitations of which are set forth on the Certificate of Designation
of Preferences, Rights and Limitations of the Series A-1 Convertible Preferred
Stock, substantially in the form attached hereto as Exhibit A (the “Certificate
of Designation”). The Shares will be sold on a “best efforts” basis pursuant to
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and/or Rule 506 of Regulation D thereunder. The Shares are being offered solely
to a limited number of “accredited investors” as that term is defined in Rule
501(a) of the Securities Act. The Offering may be terminated by the Company at
any time in its sole discretion. This Agreement and the Exhibits hereto are
hereinafter collectively referred to as the “Offering Documents”. The Shares and
all shares of the Company’s common stock, $.0001 par value per share (“Common
Stock”), issuable upon conversion of the Shares are hereinafter defined
collectively as the “Securities”.

 

 

2.           Sale and Purchase of Securities.

 

(a)        Purchase and Sale. Subject to the terms and conditions hereof, the
Company agrees to sell, and each Purchaser irrevocably subscribes for and agrees
to purchase, the number of Shares set forth on such Purchaser’s signature page
of this Agreement at a purchase price of $100.00 per Share. The aggregate
purchase price payable by each Purchaser for the Shares shall be as set forth on
such Purchaser’s signature page hereto (the “Aggregate Purchase Price”) and
shall be payable at the Closing by wire transfer of immediately available funds
as set forth below.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)           Subject to the terms and conditions of this Agreement, the
purchase and sale of the Shares contemplated hereby shall take place at a
closing (the “Closing”) to be held at the offices of Fox Rothschild LLP, 997
Lenox Drive, Building 3, Lawrenceville, NJ 08648, or at such other time or on
such other date or at such other place or by such other method as the Company
and a Purchaser may mutually agree upon orally or in writing (the day on which
the Closing takes place, the "Closing Date"). The Company may conduct separate
Closings on separate Closing Dates with each Purchaser.

 

(c)           Closing Conditions.

 

(i)         The obligations of each party to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment, at or prior
to the Closing, of each of the following conditions:

 

(a)     No governmental authority shall have enacted, issued, promulgated,
enforced or entered any order, writ, judgment, injunction, decree, stipulation,
determination or award which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal, otherwise restraining or
prohibiting consummation of such transactions or causing any of the transactions
contemplated hereunder to be rescinded following completion thereof.

 

(b)     The Company shall have received all consents, authorizations, orders and
approvals from all third parties and governmental authorities necessary to
consummate the transactions contemplated hereby and no such consent,
authorization, order and approval shall have been revoked.

 

(c)     No action or proceeding by or before any court or other governmental
body shall have been instituted or threatened by any governmental authority or
person whatsoever which shall seek to restrain, prohibit or invalidate the
transactions contemplated by this Agreement.

 

 

(d)     The Certificate of Designation shall have been filed with the Delaware
Secretary of State.

 

(ii)         The obligations of each Purchaser to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or such
Purchaser’s waiver, at or prior to the Closing, of each of the following
conditions:

 

(a)     This Agreement, the Registration Rights Agreement substantially in the
form attached hereto as Exhibit B (the “Registration Rights Agreement”), and all
other ancillary agreements contemplated hereby shall have been executed and
delivered by the parties thereto and true and complete copies thereof shall have
been delivered to each Purchaser.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     The representations and warranties of Company contained in Section 4
shall be true and correct in all material respects as of the Closing Date with
the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
which shall be true and correct in all respects as of that specified date.

 

(c)     The Company shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing
Date.

 

(d)     Such Purchaser shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of the Company, that each of the
conditions set forth in Section 2(c)(ii)(b) and (c) have been satisfied.

 

(e)     Such Purchaser shall have been satisfied with the results of their due
diligence review.

 

(f)     The Company shall have delivered, or caused to be delivered, to such
Purchaser such documents or instruments as such Purchaser reasonably requests
and are reasonably necessary to consummate the transactions contemplated by this
Agreement.

 

 

(iii)        The obligations of the Company to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or the
Company's waiver, at or prior to the Closing, of each of the following
conditions:

 

(a)     This Agreement, the Registration Rights Agreement, and all other
ancillary agreements contemplated hereby shall have been executed and delivered
by the parties thereto and true and complete copies thereof shall have been
delivered to the Company.

 

(b)     The representations and warranties of Purchaser contained in Section 3
shall be true and correct in all respects as of the Closing Date with the same
effect as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all respects as of that specified date), except where the failure
of such representations and warranties to be true and correct would not have a
material adverse effect on such Purchaser’s ability to consummate the
transactions contemplated hereby.

 

(c)     Purchaser shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing
Date.

 

(d)     The Company shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of Purchaser, that each of the
conditions set forth in Section 2(c)(iii)(b) and (c) have been satisfied.

 

 
3

--------------------------------------------------------------------------------

 

 

(e)     Purchaser shall have transferred, or procured the transfer of, the
Aggregate Purchase Price to the Company in an amount equal to such Purchaser’s
purchase price by wire transfer in immediately available funds, to an account or
accounts designated in writing by the Company to Purchaser no later than 5
Business Days prior to the Closing Date. “Business Day” for the purposes of this
sub-paragraph (e) means a day, other than Saturday or Sunday, on which banks in
Hong Kong are open for ordinary banking business.

 

(f)     Purchaser shall have delivered, or caused to be delivered, to the
Company such documents or instruments as the Company reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Agreement.

 

3.            Representations and Warranties of Purchaser. Each Purchaser
represents and warrants to the Company as follows:

 

(a)           Organization and Qualification.

 

(i)     If such Purchaser is an entity, such Purchaser is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, with the corporate or other entity power and authority to own and
operate its business as presently conducted, except where the failure to be or
have any of the foregoing would not have a material and adverse effect on the
legality, validity or enforceability of this Agreement and any documents
contemplated hereby (collectively, the “Transaction Documents”) to which it is a
party, and Purchaser is duly qualified as a foreign corporation or other entity
to do business and is in good standing in each jurisdiction where the character
of its properties owned or held under lease or the nature of their activities
makes such qualification necessary, except for such failures to be so qualified
or in good standing as would not have a material adverse effect on it.

 

(ii)     If such Purchaser is an entity, the address of its principal place of
business is as set forth on the signature page hereto, and if such Purchaser is
an individual, the address of its principal residence is as set forth on the
signature page hereto.

 

(b)          Authority; Validity and Effect of Agreement.

 

(i)     If such Purchaser is an entity, such Purchaser has the requisite
corporate or other entity power and authority to execute and deliver Transaction
Documents to which it is a party and perform its obligations under the
Transaction Documents. The execution and delivery of each such Transaction
Document by such Purchaser, the performance by such Purchaser of its obligations
thereunder, and all other necessary corporate or other entity action on the part
of such Purchaser have been duly authorized by its board of directors or similar
governing body, and no other corporate or other entity proceedings on the part
of such Purchaser is necessary for such Purchaser to execute and deliver the
relevant Transaction Documents and perform its obligations thereunder.

 

 
4

--------------------------------------------------------------------------------

 

 

(ii)     Each of the relevant Transaction Documents has been duly and validly
authorized, executed and delivered by such Purchaser and, assuming each has been
duly and validly executed and delivered by the Company, each constitutes a
legal, valid and binding obligation of such Purchaser, in accordance with its
terms.

 

(c)       No Conflict; Required Filings and Consents. Neither the execution and
delivery of the relevant Transaction Documents by such Purchaser nor the
performance by such Purchaser of its obligations, thereunder will: (i) if such
Purchaser is an entity, conflict with such Purchaser’s articles of incorporation
or bylaws, or other similar organizational documents; (ii) violate any statute,
law, ordinance, rule or regulation, applicable to such Purchaser or any of the
properties or assets of such Purchaser; or (iii) violate, breach, be in conflict
with or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or permit the termination of any
provision of, or result in the termination of, the acceleration of the maturity
of, or the acceleration of the performance of any obligation of such Purchaser
under, or result in the creation or imposition of any lien upon any properties,
assets or business of such Purchaser under, any material contract or any order,
judgment or decree to which Purchaser is a party or by which it or any of its
assets or properties is bound or encumbered except, in the case of clauses (ii)
and (iii), for such violations, breaches, conflicts, defaults or other
occurrences which, individually or in the aggregate, would not have a material
adverse effect on its obligation to perform its covenants under this Agreement.

 

(d)       Accredited Investor. Such Purchaser is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D under the Securities Act. If
such Purchaser is an entity, such Purchaser was not formed for the specific
purpose of acquiring the Securities, and, if it was, all of such Purchaser’s
equity owners are “accredited investors” as defined above.

 

(e)       No Government Review. Such Purchaser understands that neither the
United States Securities and Exchange Commission (“SEC”) nor any securities
commission or other governmental authority of any state, country or other
jurisdiction has approved the issuance of the Securities or passed upon or
endorsed the merits of this Agreement, the Securities, or any of the other
documents relating to the Offering, or confirmed the accuracy of, determined the
adequacy of, or reviewed this Agreement, the Securities or such other documents.

 

(f)       Investment Intent. The Securities are being acquired for such
Purchaser’s own account for investment purposes only, not as a nominee or agent
and not with a view to the resale or distribution of any part thereof, and such
Purchaser has no present intention of selling, granting any participation in or
otherwise distributing the same. By executing this Agreement, such Purchaser
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or third person with respect to any of the Securities.

 

 
5

--------------------------------------------------------------------------------

 

 

(g)     Restrictions on Transfer. Such Purchaser understands that the Securities
are “restricted securities” as such term is defined in Rule 144 under the
Securities Act and have not been registered under the Securities Act or
registered or qualified under any state securities law, and may not be, directly
or indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom. Such Purchaser acknowledges that it is
able to bear the economic risks of an investment in the Securities for an
indefinite period of time, and that its overall commitment to investments that
are not readily marketable is not disproportionate to its net worth.

 

(h)     Investment Experience. Such Purchaser has such knowledge, sophistication
and experience in financial, tax and business matters in general, and
investments in securities in particular, that it is capable of evaluating the
merits and risks of this investment in the Securities, and such Purchaser has
made such investigations in connection herewith as it deemed necessary or
desirable so as to make an informed investment decision without relying upon the
Company for legal or tax advice related to this investment. In making its
decision to acquire the Securities, such Purchaser has not relied upon any
information other than information provided to it by the Company or its
representatives and contained herein, including the representations and
warranties and covenants of the Company contained herein.

 

(i)     Access to Information. Such Purchaser acknowledges that it has had
access to and has reviewed all documents and records relating to the Company,
including, but not limited to, the Company’s Annual Report on SEC Form 10-K for
the year ended December 31, 2014, the Company’s Quarterly Reports on Form 10-Q
for the periods ended March 31, 2015 and June 30, 2015, and any Current Reports
on SEC Form 8-K filed with the SEC after June 30, 2015 and before the date this
Agreement is executed (as such documents have been amended since the date of
their filing, collectively, the “Company SEC Documents”), that it has deemed
necessary in order to make an informed investment decision with respect to an
investment in the Shares; that it has had the opportunity to ask representatives
of the Company certain questions and request certain additional information
regarding the terms and conditions of such investment and the finances,
operations, business and prospects of the Company and has had any and all such
questions and requests answered to its satisfaction; and that it understands the
risks and other considerations relating to such investment. Such Purchaser
understands any statement contained in the Company SEC Documents shall be deemed
to be modified or superseded for the purposes of this Agreement to the extent
that a statement contained herein or in any other document subsequently filed
with the SEC modifies or supersedes such statement.

 

(j)     Reliance on Representations. Such Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of the federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities. Such Purchaser represents and warrants to
the Company that any information that it has heretofore furnished or furnishes
herewith to the Company is complete and accurate, and further represents and
warrants that it will notify and supply corrective information to the Company
immediately upon the occurrence of any change therein occurring prior to the
Company’s issuance of the Securities. Within five (5) days after receipt of a
request from the Company, such Purchaser will provide such information and
deliver such documents as may reasonably be necessary to comply with any and all
laws and regulations to which the Company is subject in connection with the
transactions contemplated under the Transaction Documents.

 

 
6

--------------------------------------------------------------------------------

 

 

(k)      No General Solicitation. Such Purchaser is unaware of, and in deciding
to participate in the Offering is in no way relying upon, and did not become
aware of the Offering through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media, or broadcast over television or radio or the
internet, in connection with the Offering.

 

(l)       Investment Risks. Each Purchaser understands that purchasing Shares
will subject it to certain risks, including, but not limited to, those set forth
in the Company SEC Documents.

 

(n)      Import and Export Compliance. Each Purchaser represents and warrants to
the Company as follows:

 

(i) During the five (5) year period ending on the Closing Date, neither such
Purchaser nor any subsidiary, director or officer of such Purchaser or any
subsidiary, or any employee, agent, or representative acting with authorization
of such Purchaser or any subsidiary, has directly or indirectly, whether through
affiliates, partners, officers, employees, agents or representatives, paid,
offered, promised, authorized or agreed to give any monies, gift or other thing
of value or benefit, whether in cash or kind, and whether or not pursuant to a
written contract, to any “Foreign Official”, as defined in the United States
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”) or employee of
any Governmental Body (as that term is defined below) (including an official or
employee of any public international organization or government-owned business
or enterprise), or to any political party, employee or director thereof, or any
candidate for a political position or any political subdivision for the sole
purpose of influencing any act or decision of such official or employee, in
violation of any Law, including but not limited to the FCPA (A) to further the
business of the Purchaser or any of its subsidiaries, or (B) to assist the
Purchaser or any of its subsidiaries in connection with any actual or proposed
transaction in connection with the operations of the Purchaser or any of its
subsidiaries.

 

(ii) Such Purchaser and its subsidiaries are in compliance in all material
respects with all applicable Export Laws (as that term is defined below).

 

 
7

--------------------------------------------------------------------------------

 

 

(iii) Neither such Purchaser nor any of its officers, directors, owners,
managers, or employees, (A) are persons with whom United States persons are
restricted from doing business under regulations of the Office of Foreign Asset
Control (the “OFAC”) of the United States Department of the Treasury (including,
without limitation, those named on OFAC’s Specially Designated Nationals and
Blocked Persons List), the Export Laws (as that term is defined below), or under
any applicable law or any other governmental action that is applicable to such
Purchaser (“Prohibited End-Users”); and (B) have had any direct or indirect
dealings with and have not sold, exported, re-exported, or retransferred,
directly or indirectly, any goods, technology or services to any Prohibited
End-Users or to any country under embargo by the United States of America.

 

(iv) As used herein:

 

(A)     “Export Laws” means any applicable United States of America requirements
related to import and export control, including, without limitation, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the
Trading with the Enemy Act, 12 U.S.C. § 95a and 50 U.S.C. App. § 5(b), the
Export Administration Act, 50 U.S.C. App. §§ 2401 et seq., the Arms Export
Control Act, 22 U.S.C. §§ 2778 et seq., and any and all regulations and orders
promulgated or issued under such authority, including the regulations
administered by the U.S. Department of the Treasury’s Office of Foreign Assets
Control, 31 C.F.R. Parts 500 through 598, the Export Administration Regulations,
15 C.F.R. Parts 730 through 774, and the International Traffic in Arms
Regulations, 22 C.F.R. Parts 120 through 130.

 

(B)     “Governmental Body” means any: (a) nation, state, county, city, town,
village, district, or other jurisdiction of any nature; (b) federal, state,
local, municipal, foreign, or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal); or (d)
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

 

(o)     Anti-Money Laundering. Such Purchaser acknowledges that due to
anti-money laundering regulations within their respective jurisdictions, the
Company and/or any person acting on behalf of the Company may require further
documentation verifying such Purchaser’s identity and the source of funds used
to purchase Shares before this Agreement can be accepted. Such Purchaser further
agrees to provide the Company at any time with such information as the Company
reasonably determines to be necessary and appropriate to verify compliance with
the anti-money laundering regulations of any applicable jurisdiction or to
respond to requests for information concerning the identity of such Purchaser
from any governmental authority, self-regulatory organization or financial
institution in connection with its anti-money laundering compliance procedures,
and to update such information as necessary.

 

(p)     Short Sales and Confidentiality Prior to the Date Hereof. Such Purchaser
has not directly or indirectly, nor has any person acting on behalf of or
pursuant to any understanding with Purchaser, executed any disposition,
including Short Sales (as such term is defined in Rule 200 of Regulation SHO
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), in
the securities of the Company during the period commencing from the time that
Purchaser first received written or oral notice of this Offering from the
Company or any other person setting forth the material terms of the transactions
contemplated hereunder or by this Agreement until the date hereof (“Discussion
Time”).  Other than to other persons party to this Agreement, and except as
provided in Section 7(b), such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

 
8

--------------------------------------------------------------------------------

 

 

(q)     No Disqualification Events. No Purchaser or any affiliate of a Purchaser
is subject to any of the "Bad Actor" disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification Event"),
except for a Disqualification Event covered by Rule 506(d)(2) under the
Securities Act.

 

(r)     Notice of Disqualification Events. Each Purchaser will notify the
Company in writing, prior to the Closing Date of (i) any Disqualification Event
relating to such Purchaser or any of its affiliates and (ii) any event that
would, with the passage of time, become a Disqualification Event relating to
such Purchaser or any of its affiliates.

 

(s)     Concurrent Offering. Each Purchaser understands and acknowledges that
the Company is conducting a concurrent offering of its securities in accordance
with the terms set forth in the SPA (as defined in Section 5(g) hereof). Each
Purchaser represents and warrants that it (i) has read the entire SPA, (ii)
understands all of the terms and conditions of the SPA, and (iii) has had the
opportunity to ask representatives of the Company certain questions and request
certain additional information regarding the terms and conditions of the SPA and
has had any and all such questions and requests answered to its satisfaction.

 

4.          Representations and Warranties of the Company. The Company
represents and warrants to each Purchaser as follows:

 

(a)     Organization and Qualification. The Company is duly organized, validly
existing and in good standing under the laws of the State of Delaware, with the
corporate power and authority to own and operate its business as presently
conducted. The Company is duly qualified as a foreign corporation or other
entity to do business and is in good standing in each jurisdiction where the
character of its properties owned or held under lease or the nature of their
activities makes such qualification necessary.

 

(b)     Authority; Validity and Effect of Agreement. The Company has the
requisite corporate power and authority to execute and deliver each of the
Transaction Documents, perform its obligations thereunder, and conduct the
Offering. The execution and delivery of each of the Transaction Documents by the
Company, the performance by the Company of its obligations thereunder, the
transactions contemplated thereby, the Offering, and all other necessary
corporate action on the part of the Company have been duly authorized by its
board of directors, and no other corporate proceedings on the part of the
Company are necessary to authorize each of the Transaction Documents or the
Offering. Each of the Transaction Documents has been duly and validly executed
and delivered by the Company and, assuming that each has been duly authorized,
executed and delivered by Purchaser, each constitutes a legal, valid and binding
obligation of the Company, in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

 
9

--------------------------------------------------------------------------------

 

 

(c)     No Conflict; Required Filings and Consents. Neither the execution and
delivery of the Transaction Documents by the Company nor the performance by the
Company of its obligations thereunder will: (i) conflict with the Company’s
certificate of incorporation or bylaws; (ii) violate any material statute, law,
ordinance, rule or regulation, applicable to the Company or any material
properties or assets of the Company; or (iii) violate, breach, be in conflict
with or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or permit the termination of any
provision of, or result in the termination of, the acceleration of the maturity
of, or the acceleration of the performance of any obligation of the Company, or
result in the creation or imposition of any lien upon any properties, assets or
business of the Company under, any material contract or any order, judgment or
decree to which the Company is a party or by which it or any of its assets or
properties is bound or encumbered.

 

(d)     SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, or to the extent corrected
by a subsequent restatement, the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2014, and all other reports of the Company filed
with the Commission pursuant to the Exchange Act from January 1, 2015 through
the date of this Agreement (including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) complied in all material respects with the requirements of the
Exchange Act.

 

(e)     Financial Statements.     The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing (or to the extent corrected
by a subsequent restatement). Such financial statements have been prepared in
accordance with United States generally accepted accounting principles, as
applied by the Company on a consistent basis during the financial periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments. All material agreements to which the Company is a party or to which
the property or assets of the Company are subject are included as part of or
specifically identified in the SEC Reports.

 

 
10

--------------------------------------------------------------------------------

 

 

(f)     Issuance of the Shares. The Shares (i) have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable; and (ii) free from any
encumbrance, mortgage, charge, pledge, lien, assignment, hypothecation, security
interest, interest or equity of any person (including any right to acquire,
option or right of pre-emption or conversion), title retention or restrictions
or restrictions on transfer of any nature whatsoever (other than the
restrictions contemplated under Section 3(g)) or any other security agreement or
arrangement, or any agreement to create any of the foregoing.

 

(g)     Capitalization. The number of shares and type of all authorized, issued
and outstanding capital stock, options and other securities of the Company
(whether or not presently convertible into or exercisable or exchangeable for
shares of capital stock of the Company) has been set forth in the SEC Reports
and has changed since the date of such SEC Reports only to reflect stock, stock
option and warrant issuances or exercises that do not, individually or in the
aggregate, have a material effect on the issued and outstanding capital stock,
options and other securities. All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and non-assessable,
have been issued in compliance in all material respects with all applicable
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase any capital stock of the Company. Except as specified in the SEC
Reports or as contemplated by the Transaction Documents: (i) no shares of the
Company's capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company; (ii)
except as set forth on Schedule 4(g), there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company;
(iii) except as set forth in Schedule 4(j), there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or by which the
Company is or may become bound; (iv) there are no financing statements securing
obligations in any material amounts, either singly or in the aggregate, filed in
connection with the Company; (v) there are no agreements or arrangements under
which the Company is obligated to register the sale of any of their securities
under the Securities Act (except the Registration Rights Agreement or as set
forth in Schedule 4(g)); (vi) there are no outstanding securities or instruments
of the Company or which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company is or may become bound to redeem a security of the Company; (vii) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Shares; (viii) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement; and (ix) the Company has no liabilities or
obligations required to be disclosed in the SEC Reports (as defined herein) but
not so disclosed in the SEC Reports, other than those incurred in the ordinary
course of the Company's businesses or set forth in Schedule 4(j).

 

 
11

--------------------------------------------------------------------------------

 

 

(h)     Tax Matters.     The Company (i) has accurately and timely prepared and
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith, with respect to which
adequate reserves have been set aside on the books of the Company and (iii) has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the Company by the taxing authority of any jurisdiction.

 

(i)     Employment Matters. No material labor dispute exists or, to the
Company’s knowledge, is imminent with respect to any of the employees of the
Company. None of the Company’s employees is a member of a union that relates to
such employee’s relationship with the Company, the Company is not a party to a
collective bargaining agreement, and the Company believes that its relationship
with its employees is satisfactory. No executive officer, to the Company’s
knowledge, is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company to any liability with respect to any of the
foregoing matters. To the Company’s knowledge, the Company is in compliance with
all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours.

 

(j)     Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports and except as disclosed in a
subsequent SEC Report filed prior to the date of this Agreement: (i) there have
been no events, occurrences or developments that have had or that could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, (ii) except as set forth in Schedule 4(j), the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the Company's financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or the manner in which it keeps its accounting books and
records, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate (as defined in Rule 405 of the Securities Act), except pursuant to
existing Company incentive plans or executive and director corporate
arrangements disclosed in the SEC Reports and (vi) there has not been any
material change or amendment to, or any waiver of any material right under, any
contract under which the Company or any of their assets is bound or subject. For
purposes of this Agreement, “Material Adverse Effect” means any of (i) a
material and adverse effect on the legality, validity or enforceability of any
Transaction Documents, (ii) a material and adverse effect on the results of
operations, assets, business or financial condition of the Company and
subsidiaries, taken as a whole, or (iii) any material adverse impairment to the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.

 

 
12

--------------------------------------------------------------------------------

 

 

(k)     Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Shares or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under provincial, federal or state securities laws or
a claim of breach of fiduciary duty. There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or, to the knowledge of the Company, any director or
officer of the Company. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any subsidiary under the Exchange Act or the Securities Act.

 

(l)     Compliance. The Company is not: (i) in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company under), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other material
written agreement or written instrument to which it is a party or by which it or
any of its properties is bound (whether or not such default or violation has
been waived), (ii) in violation of any judgment, decree or order of any court,
arbitrator or governmental body in which the Company is named as a party, or
(iii) in violation of, and has complied with, any and all statutes, rules,
ordinances or regulations of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to it and each
of its subsidiaries and its business and all such laws that affect the
environment.

 

(m)     Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any written notification that the
SEC is contemplating terminating such registration.

 

 
13

--------------------------------------------------------------------------------

 

 

(n)     Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(o)     Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the Closing. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company's management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.

 

(p)     No Integrated Offering. Assuming the accuracy of each of the Purchasers’
representations and warranties set forth in Section 3, neither the Company, nor,
to the knowledge of the Company, any of its Affiliates, nor any Person acting on
its or, to the knowledge of the Company, their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Shares by the Company to be integrated with prior offerings by the Company for
purposes of (i) the Securities Act which would require the registration of any
such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any trading market on which any of the securities of the
Company are listed or designated.

 

(q)     Investment Company. The Company is not required to be registered as, and
is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

(r)     Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

 

 
14

--------------------------------------------------------------------------------

 

 

(s)     No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

 

(t)     Insolvency. (i) Neither the Company nor any of its subsidiaries is
insolvent or unable to pay its debts. (ii) Neither the Company nor any of its
subsidiaries has ceased trading or stopped payment to its creditors. (iii) No
order has been made or petition presented or resolution passed or meeting
convened for the bankruptcy, suspension of payment obligations, winding-up or
administration of the Company or any of its subsidiaries, nor are there any
grounds on which any person would be entitled to have the Company or any of its
subsidiaries wound-up or placed in receivership, administration or liquidation,
nor has any person threatened to present such a petition or convened or
threatened to convene a meeting of the Company or any of its subsidiaries to
consider a resolution to wind up or declare such entity as bankrupt, nor has any
step been taken in relation to the Company or any of its subsidiaries under the
applicable laws relating to bankruptcy, insolvency, suspension of payment
obligations or the relief of debtors. (iv) No receiver (including an
administrative receiver), liquidator, trustee, administrator, supervisor,
nominee or custodian has been appointed in respect of the whole or any part of
the business or assets of the Company or any of its subsidiaries. (v) No
distress, execution or other process has been levied on any assets owned or used
by the Company or any of its subsidiaries nor has any person threatened any such
distress, execution or other process.(u)     

 

 
15

--------------------------------------------------------------------------------

 

 

(u)     Intellectual Property. (i) To the knowledge of the Company, all
intellectual property used by, required or necessary for the Company and its
subsidiaries to operate their respective business (the “Group IP”) are legally
owned by, validly licensed to, or used under the authority of the owner by, the
Company or any of its subsidiaries. (ii) All Group IP which is owned by the
Company or any of its subsidiaries is not licensed to a third party otherwise
than in the ordinary course of business or subject to any encumbrances or third
party interests. None of the Group IP owned by the Company or any of its
subsidiaries is subject to any judgments or limitations or restrictions on use
or otherwise issued by any governmental authority, save for claim limitations
imposed by the applicable registration authorities as part of the normal
prosecution process prior to issuance with respect to registered intellectual
property. No person, including employees or consultants of the Company or any of
its subsidiaries, has any ownership right to any Group IP owned by the Company
or the relevant subsidiary of the Company or any right to any payment of any sum
with respect to Group IP owned by such entity. (iii) All Group IP is: (A) to the
knowledge of the Company, not the subject of any claim (save for claim
limitations with respect to registered intellectual property imposed by the
applicable registration authorities as part of the normal prosecution process
prior to issuance), opposition, action, suit, investigation or proceeding, from
or by a person (including, without limitation, a customer, a supplier, an
employee, a consultant or an independent contractor of the Company or any of its
subsidiaries) as to title, validity, enforceability, entitlement,
misappropriation, or infringement of any intellectual property or other
proprietary rights of any third party or otherwise that prohibits or restricts
the Company or any of its subsidiaries from carrying on its business, or any
portion of it, in the jurisdiction where it is operating as at the date of this
Agreement or from any use of the Group IP in connection with the business of the
Company and its subsidiaries and to the knowledge of the Company there are no
facts or circumstances which might give rise to a claim, opposition, action,
suit, investigation or proceeding of this type; (B) to the knowledge of the
Company, not registered in contravention of any applicable laws and regulations;
and (C) in each case in which the Company or any of its subsidiaries has
acquired any Group IP or has agreed to assign any intellectual property to its
customers through or from any current or former employee, consultant,
independent contractor or other person, the Company or the relevant subsidiary
has obtained a valid and enforceable written assignment agreement, sufficient to
irrevocably transfer all rights, title and interest in that intellectual
property to that entity to the extent any such rights did not become the sole
property of the Company or any of its subsidiaries by operation of law; (iv) All
registration, maintenance and renewal fees and taxes due prior to Closing in
respect of each of the registered Group IP and applications thereof that are
owned by the Company have duly been paid in full. All necessary registration,
maintenance and renewal documents and certificates have been filed with the
relevant patent, copyright, trademark or other authorities for purposes of
maintaining such registered Group IP that is owned by the Company or any of its
subsidiaries. (v) Nothing has been done or omitted to be done and no
circumstances exist by which a person is or will be liable to seek cancellation,
rectification or other modification of a registration of any of the registered
Group IP of the Company or the relevant subsidiary. (v) To the knowledge of the
Company, there is no threatened infringement or unauthorised use of any of the
Group IP that is owned by the Company by any third party anywhere in the world.
(vi) To the knowledge of the Company, the activities, processes, methods,
products, services or Group IP that is owned by the Company used, dealt in or
supplied, assigned or licensed on the date of this Agreement by the Company or
any of its subsidiaries do not at the date of this Agreement to the knowledge of
the Company infringe, or misuse the intellectual property of another person and
have not given, and will not give, rise to any claim against the Company or any
of its subsidiaries. (vii) To the knowledge of the Company, no party to an
agreement relating to the use by another person of any Group IP owned by the
Company or any of its subsidiaries is in material breach of the agreement, which
breach could lead to a termination, suspension or revocation of such agreement
and which would cause a Material Adverse Effect, and to the knowledge of the
Company, no circumstances exist which, would give rise to any breach of any such
agreement or to any such agreement being terminated, suspended, significantly
varied or revoked without the Company or the relevant subsidiary’s consent and
if terminated, would cause a Material Adverse Effect (other than termination
without cause upon notice in accordance with the terms of the agreement). (viii)
The ownership, license or rights in the Group IP owned by the Company or any of
its subsidiaries will not be materially adversely affected by the transactions
contemplated by this Agreement and the other Transaction Documents. (ix) Each of
the Company and its subsidiaries has at all times used commercially reasonable
efforts to protect its trade secrets and confidential information.

 

(v)     Reliance. The Company acknowledges that the Purchaser has entered into
this Agreement and the other Transaction Documents to which it is a party, in
reliance upon, the information provided to it by the Company or its
representatives and contained herein, including the representations and
warranties and covenants of the Company contained herein.

 

 
16

--------------------------------------------------------------------------------

 

 

5.            Other Agreements of the Parties.

 

(a)           Transfer Restrictions.

 

(i)     The Securities may only be disposed of in compliance with applicable
federal and state securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Purchaser or in connection with a pledge, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and the other Transaction Documents and
shall have the rights and obligations of a Purchaser under this Agreement.

 

(ii)     Legends. The certificates and agreements evidencing the Securities
shall have endorsed thereon the following legend (and appropriate notations
thereof will be made in the Company’s stock transfer books), and stop transfer
instructions reflecting these restrictions on transfer will be placed with the
transfer agent of the Shares:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.

 

(b)       Securities Laws Disclosure; Publicity. On or prior to the fourth (4th)
business day following the date of the Closing, the Company will file a Current
Report on Form 8-K with the SEC describing the terms of the Transaction
Documents (and including as exhibits to such Current Report on Form 8-K the
material Transaction Documents (including, without limitation, this Agreement
and the Registration Rights Agreement)). Except as provided in Section 7(b),
each Purchaser, severally and not jointly with the other Purchasers, covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company as described in Section 5(b), such Purchaser
will maintain the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).

 

(c)       Reporting Status. During the one year period from and after the
Closing, the Company shall not terminate its status as an issuer required to
file reports under the Exchange Act even if the Exchange Act would otherwise
permit such termination.

 

 
17

--------------------------------------------------------------------------------

 

 

(d) Reverse Stock Split. The Company will use commercially reasonable to execute
a reverse split (the “Reverse Split”) of its outstanding shares of Common Stock
with a view to satisfying the minimum bid required for the initial listing of
shares of its Common Stock on the Nasdaq Capital Market which shall include the
filing of a preliminary proxy statement with the SEC within sixty (60) days of
the Closing Date. In the event the Reverse Split is completed and the Company
meets the requirements imposed by applicable rules and regulation of the Nasdaq
Stock Market for the initial listing of its shares of Common Stock on the Nasdaq
Capital Market (the “Initial Listing Requirements”), the Company will use
commercially reasonable efforts to cause its shares of Common Stock to be listed
on the Nasdaq Capital Market. Each Purchaser understands, acknowledges and
agrees that the Company makes no representation, warranty or assurance that (i)
the Company will be able to satisfy the Initial Listing Requirements, (ii) in
the event that the Company is able to satisfy the Initial Listing Requirements,
that its shares of Common Stock will be approved by the Nasdaq Stock Market for
listing on the Nasdaq Capital Market, or (iii) in the event that its shares of
Common Stock are approved by the Nasdaq Stock Market for listing on the Nasdaq
Capital Market, that it will be able to maintain such listing.

 

(e)     Use of Proceeds.  The Company will use the net proceeds to the Company
from the sale of the Shares hereunder as follows (i) in the event that certain
Exclusive License Agreement among the Company’s subsidiary and affiliates of
WWTT (as defined in Section 5(g) below) is executed and a closing is conducted
with respect to the transaction contemplated thereby, $1,500,000 to pay the
license fees due thereunder and (ii) the balance for general corporate purposes
and working capital.

 

(f)     Standstill. Unless otherwise consented to in writing by the Board of
Directors of the Company or as specifically set forth in the Transaction
Documents (which for the avoidance of doubt, includes the transactions
contemplated under the SPA), Purchaser agrees that neither Purchaser nor any of
its directors, officers, employees, agents or advisors (including, without
limitation, attorneys, accountants, investment bankers, and other consultants
and advisors) (collectively, “Representatives”) will in any manner, directly or
indirectly: (i) effect or seek, offer or propose (whether publicly or otherwise)
to effect, or announce any intention to effect or cause or participate in or in
any way assist, facilitate or encourage any other person to effect or seek,
offer or propose (whether publicly or otherwise) to effect or participate in (A)
any acquisition of any securities (or any beneficial ownership thereof or any
right to vote such securities) or assets of the Company, or any rights or
options to acquire any securities (or any beneficial ownership thereof or any
right to vote such securities), or any assets, indebtedness or businesses of the
Company or any of its affiliates, (B) any tender or exchange offer, merger or
other business combination involving the Company, any of its affiliates or any
assets of the Company or its affiliates constituting a significant portion of
the consolidated assets of the Company and its affiliates, (C) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to the Company or any of its affiliates, (D) any
“change in control” of the Company, or (E) any “solicitation” of “proxies” (as
such terms are used in the proxy rules of the SEC) or consents to vote any
voting securities of the Company or any of its affiliates; (ii) form, join or in
any way participate in a “group” (as defined under the Exchange Act) with
respect to the Company or its securities or otherwise act in concert with any
person in respect of any such securities; (iii) otherwise act, alone or in
concert with others, to seek representation on or to control or influence the
management, Board of Directors or policies of the Company or to obtain further
representation on the Board of Directors of the Company; or (iv) enter into any
discussions or arrangements with any third party with respect to any of the
foregoing. Purchaser further agrees not to request that the Company directly or
indirectly, amend or waive any provision of this paragraph (including this
sentence). Purchaser further agrees that if it or its Representatives are
approached by any third party concerning Purchaser’s or their participation in a
transaction involving any assets, indebtedness or business of, or securities
issued by, the Company, Purchaser will promptly inform the Company of the nature
of such transaction and the parties involved.

 

 
18

--------------------------------------------------------------------------------

 

 

(g)     Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document and the obligations
of World Wide Touch Technology (Holdings) Limited, a limited liability company
incorporated in the Cayman Islands with limited liability (“WWTT”), contemplated
under that certain draft Securities Purchase Agreement with the Company (the
“SPA”) are several and not joint with the obligations of any other Purchaser and
no Purchaser shall be responsible in any way for the performance or
non-performance of the obligations of any other Purchaser under any Transaction
Document or of WWTT under the SPA in the event it is executed. Nothing contained
herein or in any other Transaction Document or the SPA, and no action taken by
any Purchaser pursuant hereto or thereto, or WWTT pursuant to the SPA shall be
deemed to constitute the Purchasers and/or WWTT as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers and WWTT are in any way acting in concert or as
a group with respect to such obligations, the transactions contemplated by the
Transaction Documents or the SPA, or the voting or disposition of shares of
Common Stock or other shares of capital stock of the Company. Each Purchaser
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser or
WWTT to be joined as an additional party in any proceeding for such purpose. The
Company has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by any of the Purchasers. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively, and not among the
Company, the Purchasers collectively, and WWTT, and not between or among the
Purchasers, individually or collectively, and WWTT. No Purchaser shall act in
concert, as a group, or together with any other Purchaser or WWTT with regard to
any vote of the stockholders of the Company.

 

 
19

--------------------------------------------------------------------------------

 

 

6.           Subsequent Investments.

 

(a)     The Company may raise additional capital investment from third parties
(the “Additional Investors”) and in connection therewith, may issue preferred
stock to such Additional Investors (the “Subsequent Investment”); provided that,
prior to the Subsequent Investment, the Company shall make an offer to each
Purchaser and the holders of any Preferred Shares acquired from any Purchaser
(collectively, the “Holders” and individually, a “Holder” ) in accordance with
the provisions of Sections 6(b) and 6(c) (the “Proposed Issuance Offer”) such
that each Holder shall be entitled to purchase up to such number of newly issued
securities based on their respective shareholding percentage in the Company
calculated on a fully diluted basis by full payment in cash equal to the per
share price to be paid by the Additional Investors and on the same terms and
conditions to be offered by the Company to the Additional Investors.

 

(b)     At least thirty (30) days before the proposed Subsequent Investment (the
“Proposed Issuance”), the Company shall deliver to each of the Holders a written
notice of the Proposed Issuance. Such notice shall state (i) the quantity, type
and terms of such issuance of securities; (ii) the consideration which the
Company will receive from the Proposed Issuance; (iii) the identity of the
Additional Investors; and (iv) the terms of the Proposed Issuance Offer,
including the calculation of such Holder’s shareholding percentage in the
Company calculated on a fully diluted basis before and immediately following the
Proposed Issuance.

 

(c)     Within twenty (20) days from the delivery of the notice set forth in
Section 6(b) (the “New Issuance Offer Period”), each Holder who elects to
exercise its right in accordance with the provisions of this Section 6(c) shall
give a written notice to the Company. Such notice shall specify the number of
securities to be purchased by the Holder and the calculation of such Holder’s
shareholding percentage in the Company calculated on a fully diluted basis.
Where any Holder fails to give a notice within the New Issuance Offer Period,
such Holder shall be deemed to have waived its right in relation to the Proposed
Issuance under this Section 6, and the Company may issue the relevant securities
not accepted by such Holder to other third parties on terms which are not more
favorable than the terms on which they were offered to the Holders.

 

7.           Confidentiality.

 

(a)      Each of the Purchasers acknowledges and agrees that: (i) certain of the
information contained herein is of a confidential nature and may be regarded as
material non-public information under Regulation FD of the Securities Act; (ii)
except as provided in Section 7(b), this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby will be kept
confidential by such Purchaser and will not be used for any purpose other than
for the purposes of entering into and consummating the transactions contemplated
under the Transaction Documents; (iii) except as provided in Section 7(b), until
the time the information contained herein has been adequately disseminated to
the public, the existence of this Agreement and the information contained herein
shall not, without the prior written consent of the Company, be disclosed by any
Purchaser to any person or entity, other than its personal financial and legal
advisors for the sole purpose of evaluating the entering into and the
consummation of the transactions contemplated under the Transaction Documents,
and such Purchaser will not, directly or indirectly, disclose or permit its
personal financial and legal advisors to disclose, any of such information
without the prior written consent of the Company; (iv) such Purchaser shall make
its representatives aware of the terms of this Section 7 and be responsible for
any breach of this Agreement by such representatives; (v) except as provided in
Section 7(b), such Purchaser shall not, without the prior written consent of the
other party, directly or indirectly, make any statements, public announcements
or release to trade publications or the press with respect to the contents or
subject matter of this Agreement; and (vi) if such Purchaser decides to not
pursue further investigation of the Company or to not participate in the
Offering, such Purchaser will promptly return this Agreement and any
accompanying documentation to the Company.

 

 
20

--------------------------------------------------------------------------------

 

 

(b) Any Party may disclose, or permit the disclosure of, information which would
otherwise be confidential if and to the extent (i) required by law or any
securities exchange, regulatory or governmental body, (ii) disclosed to its
respective affiliates and its and their respective directors, officers,
employees, shareholders, finance providers and their respective professional
advisers or officers on a need-to-know basis (but it shall remain responsible
for the compliance with this Section 7 by any such person), (iii) it comes into
the public domain other than as a result of a breach by any party hereto.

 

8.         Non-Public Information. Each Purchaser acknowledges that certain
information concerning the matters that are the subject matter of this Agreement
constitute material non-public information under United States federal
securities laws, and that United States federal securities laws prohibit any
person who has received material non-public information relating to the Company
from purchasing or selling securities of the Company, or from communicating such
information to any person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell securities of the
Company. Accordingly, until such time as any such non-public information has
been adequately disseminated to the public, each Purchaser shall not purchase or
sell any securities of the Company, or communicate such information to any other
person save as provided in Section 7(b).

 

9.         Sales and Confidentiality After The Date Hereof.  Each Purchaser
shall not, and shall cause its affiliates not to, engage, directly or
indirectly, in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as such term is defined in Rule 200
promulgated under Regulation SHO under the Exchange Act)) during the period from
the date hereof until such time as (i) the transactions contemplated by this
Agreement are first publicly announced or (ii) this Agreement is terminated.
Each Purchaser understands and acknowledges, severally and not jointly with any
other Purchaser, that the SEC currently takes the position that covering a short
position established prior to effectiveness of a resale registration statement
with shares included in such registration statement would be a violation of
Section 5 of the Securities Act, as set forth in the SEC’s Compliance and
Disclosure Interpretation 239.10.

 

 
21

--------------------------------------------------------------------------------

 

 

10.     Entire Agreement; No Third Party Beneficiaries. This Agreement contains
the entire agreement between the parties and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereto, and no party shall be liable or bound to any other party
in any manner by any warranties, representations, guarantees or covenants except
as specifically set forth in this Agreement. Each Purchaser acknowledges and
agrees that it did not rely upon any statements or information, whether oral or
written, provided by the Company, or any of its officers, directors, employees,
agents or representatives, in deciding to enter into this Agreement or purchase
the Shares. Nothing in this Agreement, express or implied, is intended to confer
upon any person other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

11.     Amendment and Modification. This Agreement may not be amended, modified
or supplemented except by an instrument or instruments in writing signed by the
Company and the holders of a majority of the Shares sold in the Offering.

 

12.     Extensions and Waivers. At any time prior to the Closing, the parties
hereto entitled to the benefits of a term or provision may (a) extend the time
for the performance of any of the obligations or other acts of the parties
hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document, certificate or writing delivered pursuant
hereto, or (c) waive compliance with any obligation, covenant, agreement or
condition contained herein. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument or
instruments in writing signed by the Company and the holders of a majority of
the Shares sold in the Offering. No failure or delay on the part of any party
hereto in the exercise of any right hereunder shall impair such right or be
construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement.

 

13.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that the Company may not assign its rights or
delegate its obligations under this Agreement without the express prior written
consent of the Purchaser. Except as provided in Section 6, nothing in this
Agreement is intended to confer upon any person not a party hereto (and their
successors and assigns) any rights, remedies, obligations or liabilities under
or by reason of this Agreement.

 

14.     Survival of Representations, Warranties and Covenants. The
representations and warranties contained herein shall survive the Closing and
shall thereupon terminate 24 months from the Closing, except that the
representations contained in Sections 3(a), 3(b), 3(q), 3(r), 4(a), 4(b) and
4(f) shall survive indefinitely. All covenants and agreements contained herein
which by their terms contemplate actions following the Closing shall survive the
Closing and remain in full force and effect in accordance with their terms. All
other covenants and agreements contained herein shall not survive the Closing
and shall thereupon terminate.

 

 
22

--------------------------------------------------------------------------------

 

 

15.     Headings; Definitions. The Section headings contained in this Agreement
are inserted for convenience of reference only and will not affect the meaning
or interpretation of this Agreement. All references to Sections contained herein
mean Sections of this Agreement unless otherwise stated. All capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms.     

 

16.     Severability. If any provision of this Agreement or the application
thereof to any person or circumstance is held to be invalid or unenforceable to
any extent, the remainder of this Agreement shall remain in full force and
effect and shall be reformed to render the Agreement valid and enforceable while
reflecting to the greatest extent permissible the intent of the parties.

 

17.     Notices. All notices hereunder shall be sufficiently given for all
purposes hereunder if in writing and delivered personally, sent by documented
overnight delivery service or, to the extent receipt is confirmed, telecopy,
telefax or other electronic transmission service to the appropriate address or
number as set forth below:

 

If to the Company:

 

BIO-key International, Inc.

3349 Highway 138

Building A, Suite E

Wall, NJ 07719

Fax (732) 359-1101

Attention: Michael W. DePasquale, Chief Executive Officer

 

with a copy to:

 

Fox Rothschild LLP

997 Lenox Drive

Building 3

Lawrenceville, NJ 08648-2311

Fax (609) 896-1469

Attention: Vincent A. Vietti, Esquire

 

If to Purchaser:

 

To that address indicated on the signature page hereof.

 

18.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof, except to the extent that the General Corporation Law of the State of
Delaware shall apply to the internal corporate governance of the Company.

 

 
23

--------------------------------------------------------------------------------

 

 

19.     Arbitration. If any dispute arises out of or in connection with any of
the Transaction Documents (including a dispute regarding the existence, scope,
validity or termination of the Transaction Documents or the consequences of its
nullity), it shall be referred to and finally resolved by arbitration in Hong
Kong under the Hong Kong International Arbitration Rules Centre Administered
Arbitration Rules in force when the Notice of Arbitration is submitted in
accordance with these rules. The tribunal shall consist of three arbitrators,
whereby the parties hereto shall each nominate one arbitrator and the third
arbitrator, who shall be the Chairman of the tribunal, shall be appointed by the
Hong Kong International Arbitration Centre Council. The language of the
arbitration shall be English. The decision of the arbitrators shall be
conclusively binding upon the parties and final and such decision shall be
enforceable as a judgment in any court of competent jurisdiction. The parties
shall share equally the costs of the arbitration.

 

20.     Counterparts. This Agreement may be executed and delivered by facsimile
in two or more counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one and the same agreement.

 

21.     Attorneys’ Fees. Each party shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
the Transaction Documents.

 

 

[Signature page follows]

 

 
24

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date set forth below.

 

 

 

 

 

Date: _________________________, 2015

PURCHASER

 

 

 

_____________________________________________________

 

 

 

By: __________________________________________________

Name: ____________________________________________

Title: _____________________________________________

Address: __________________________________________

                                                         
                                                          

                                                         
                                                          

Phone: ____________________________________________

     

      Social Security

       or Tax ID No.: :
                                                                                         

     

Number of Shares Purchased:
                                                                      

($100.00 per Share)

             

 

Delivery Instructions (if different than Address):

 

                                                                                                          
                

_____________________________________________________

_____________________________________________________

       

 

 

 

Date:_________________________, 2015

BIO-KEY INTERNATIONAL, INC.

 

 

 

By: __________________________________________________

Name:  ____________________________________________

      Title: ______________________________________________

 

 
25

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date set forth below.

 

 

 

 

 

Date: _________________________, 2015

PURCHASER

 

 

 

________________________________________________________

 

 

By: _____________________________________________________

Name: _______________________________________________

Title: ________________________________________________

Address:

                                                                                     
                                    

                                                                                     
                                    

Phone:_______________________________________________

     

      Social Security

      or Tax ID No.: __________________________________________

     

Number of Shares Purchased:
                                                                            

 

Aggregate Purchase Price:
$                                                                                

($100.00 per Share)

         

 

Delivery Instructions (if different than Address):

 

_______________________________________________________

_______________________________________________________

_______________________________________________________

       

 

 

 

Date:____________________, 2015

BIO-KEY INTERNATIONAL, INC.

 

 

 

By:  ____________________________________________________

Name: _______________________________________________

      Title: _________________________________________________

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Form of Certificate of Designation

 

 

 
27

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Form of Registration Rights Agreement